Citation Nr: 1611235	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 28, 2010, for the grant of service connection for lumbar intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983 and has additional unverified prior active and inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO) which granted service connection for lumbar IVDS, effective January 28, 2010. 

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim. The VLJ and the Veteran's representative asked specific questions of the Veteran, however, directed at identifying elements required to adjudicate the claim. The VLJ fully explained the issue. The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file, as she queried the Veteran to note the source of any relevant treatment after the time of his March 1991 denial of service connection for a low back disability. Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).





FINDINGS OF FACT

1. A March 1991 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal this determination. 
 
2. The Veteran's request to reopen his claim of entitlement to service connection for lumbar IVDS was filed at the RO on January 28, 2010. 
 
3. VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for lumbar IVDS subsequent to the March 1991 rating decision and prior to January 28, 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 2010, for a grant of service connection for lumbar IVDS have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim of entitlement to an earlier effective date for service connection is a downstream issue from the grant of service connection. Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Relevant to the duty to assist, all identified and relevant treatment records have been obtained and considered. 

In this respect, the Board notes that the Veteran's representative asserted, during the February 2016 Board hearing, that the Veteran was in receipt of disability benefits from the Social Security Administration as of June 2014. The representative noted that she was unaware if such records had been associated with the Veteran's claims file. Review of the claims file indicates that they are not, however, the Board finds that the Veteran's SSA records are not required in order to adjudicate the current appeal, as the Veteran, as will be discussed below, denied VA treatment for his back during the time between his July 1990 original claim of entitlement to service connection for a low back disability and the time of his current claim, in January 2010. As the Board's inquiry herein addresses the date entitlement to service connection for lumbar IVDS arose and the date of the Veteran's claim, records relating to a recent SSA claim, a claim processed after the time of his January 2010 claim of entitlement to service connection for a low back disability, are not relevant.  

Thus, the Board finds that VA has fully satisfied the duty to assist. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.

Earlier Effective Dates

In his June 2010 Notice of Disagreement (NOD), the Veteran asserted that he filed an original claim of entitlement to service connection for a low back disability that was denied on the basis that the Agency of Original Jurisdiction (AOJ) could not locate his service treatment records (STRs). During his February 2016 Board hearing, the Veteran and his representative discussed that his original claim was denied by the AOJ on the basis that there was a gap in time between his in-service low back complaints or injuries and his original claim and there was no medical evidence to support an etiological relationship between his low back disability and service. He generally asserts that the effective date for his service-connected lumbar IVDS, based on a favorable decision of the AOJ in May 2010, should be the date of his original claim, a claim filed in July 1990 and denied by the AOJ in March 1991. 

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413 (1999).

The mere existence of medical records generally cannot be construed as an informal claim. Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2015). The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). '[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.' DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). However, 'it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date.' Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The Veteran filed a claim in July 1990, asserting entitlement to service connection for a low back disability. By a March 1991 rating decision, the AOJ denied service connection. The AOJ noted that the Veteran did not report for a VA examination scheduled to determine the etiology of his low back disability and cited relevant STRs in the narrative of the rating decision; there is no evidence that there were outstanding STRs or other federal records not considered by the AOJ in the March 1991 rating decision such that the decision requires reconsideration. 38 C.F.R. § 3.156(c) (2015). The Veteran did not submit a NOD as to the March 1991 rating decision and there was no relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2015); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As such, the March 1991 rating decision became final. 

In this regard, the Board notes that the Veteran, during his February 2016 Board hearing, asserted that he did not receive the AOJ's letter notifying him that he was scheduled to appear for a VA examination in order to adjudicate his July 1990 claim of entitlement to service connection for a low back disability, and that he did not receive the AOJ's March 1991 notification letter of the denial of his claim. He reported that he was dealing with homelessness and had probably moved by the time the communications were sent by the AOJ.

While the Board is sympathetic to the assertion that the Veteran was homeless during the adjudication of his July 1990 claim, it is a claimant's responsibility to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). The Court has held that the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). Also, "[i]n the normal course of events, it is the burden of the Veteran to keep the VA apprised of his whereabouts. If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him. It is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit." Hyson v. Brown, 5 Vet. App. 262, 264 (1993). In the present appeal, there is no indication that the Veteran informed the AOJ that he had moved or designated any party to receive mail on his behalf. 

On January 28, 2010, the AOJ received a statement from the Veteran's representative asserting entitlement to service connection for a low back disability. The January 28, 2010, statement was the impetus for the AOJ's May 2010 rating decision reopening the Veteran's claim and granting service connection for lumbar IVDS and assigning an effective date of January 28, 2010. 

The Veteran underwent VA examination, conducted by a private provider, on April 22, 2010, and such serves as the medical evidence upon which the AOJ based its May 2010 grant of service connection. There is no evidence of record supporting the conclusion that the Veteran's current lumbar IVDS was incurred in or aggravated by service prior to April 22, 2010. The Veteran, during his February 2016 Board hearing, denied VA treatment for a low back disability in the years between his July 1990 and January 2010 claims of entitlement to service connection for a low back disability.

Thus, the Board finds that the Veteran filed a formal or informal application for service connection for a low back disability on January 28, 2010. Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than January 28, 2010 for the grant of service connection for the Veteran's low back disability. The Board acknowledges the arguments set forth by the Veteran. Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q)(1)(ii). As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be January 28, 2010. See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law, the date of the Veteran's reopened claim. Id. The benefit-of-the-doubt standard of proof does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 28, 2010, for the grant of service connection for lumbar IVDS, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


